United States Court of Appeals
                       For the First Circuit


No. 14-1142

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                         PEDRO LOPEZ-COTTO,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                  Lynch and Lipez, Circuit Judges.


     Michelle Menken, with whom The Law Office of Michelle Menken
was on brief, for appellant.
     John Starcher, Attorney, United States Department of Justice,
with whom Carmen M. Ortiz, United States Attorney, was on brief,
for appellee.


                         February 27, 2018
           LIPEZ, Circuit Judge.      Appellant Pedro Jose Lopez-Cotto

("Lopez"), a police officer in the City of Lawrence, Massachusetts,

was indicted on charges of participating in a bribery scheme

whereby he referred large numbers of vehicle towing requests

to M & W Towing in exchange for a stream of benefits that included

discounts on the purchase of abandoned cars and equipment.        After

a jury trial, Lopez was convicted of federal program bribery, lying

to a federal agent, and obstructing justice while attempting to

cover up the scheme.

           In this appeal, Lopez argues that the district court's

jury   instructions    effected   a   constructive   amendment   of   the

indictment on the bribery count. He also argues that the inclusion

of a unanimity instruction in the jury charge on the particular

benefits included within the "stream of benefits" alleged by the

government on the bribery count prejudiced him by confusing and

misleading the jury.       Additionally, he claims that the court

admitted impermissible evidence of past bad acts and failed to

adequately instruct the jury about the testimony of immunized

cooperating witnesses.

           After careful review of the record and the law, we

affirm.




                                  - 2 -
                                     I.

            We recount the facts of the case as presented at trial,

reserving    additional   details    of   the   testimony   and   procedural

history for the analysis that follows.

            M & W Towing is a business owned by Wilson Calixto, a

friend of Lopez.    Lopez also knew Carlos Ortiz, one of M & W's tow

truck drivers, and Mayra Colon, the secretary at M & W.             In June

2011, FBI agents visited M & W Towing to ask Calixto about a snow

plow that Lopez had purchased from a third party earlier that year.

Lopez had bought the plow for $4,000 using a check signed by

Calixto and drawn from M & W's account.             Calixto told the FBI

agents that Lopez had never reimbursed him for the cost of the

plow.

            After the FBI left, Lopez and Calixto spoke about the

FBI's visit.     Lopez told Calixto that it was unethical for him to

receive the plow and he could face suspension or jail.             Colon, M

& W's secretary, convinced Calixto that he should change his story

to help Lopez.    She suggested that Calixto tell the FBI that Lopez

had reimbursed M & W, but he had forgotten because he was drunk at

the time of the FBI agents' visit.          To support this story, Colon

created a fake receipt showing that Lopez had reimbursed M & W for

the $4,000 in February 2011.        When the FBI visited M & W again,

both Colon and Calixto told the agents that Lopez had paid for the

snow plow.     Around the same time, Lopez gave the FBI the fake


                                    - 3 -
receipt and told FBI agents that he had reimbursed M & W for the

plow.

          Eventually, Calixto, Colon, and Ortiz all agreed to

cooperate with the government in exchange for immunity. This

cooperation led to Lopez's indictment on charges of federal program

bribery in violation of 18 U.S.C. § 666(a)(1)(B), making a false

statement to a federal agent in violation of 18 U.S.C. § 1001, and

obstruction of justice in violation of 18 U.S.C. § 1512(c)(2).

Lopez pleaded not guilty.   Calixto, Colon, and Ortiz testified at

Lopez's trial.

          There, the government presented evidence that Lopez had

been illegally using his position as a police officer to receive

benefits from M & W.   During the relevant time period, the City of

Lawrence contracted with four towing companies, one of which was

M & W. These four companies towed vehicles for the Lawrence Police

Department one week per month during each company's respective

"police week."   During that assigned week, patrolmen like Lopez

would call the company whenever they needed a vehicle to be towed

due to a violation, such as illegal parking or unlicensed driving.

In return, the towing companies earned money from the tows, either

from fees paid by the vehicle's owner when the owner claimed the

car or from the sale of abandoned cars.   On average, M & W earned

$145 each time an owner reclaimed his or her towed car.




                               - 4 -
           The government presented evidence that Lopez abused this

towing system.         Ortiz testified that Lopez approached him in

December   2010   to    inquire   about   a   Suzuki   Reno   that   had    been

abandoned in M & W's lot.     M & W was asking $4,500 for the vehicle,

but Lopez proposed that he pay $1,000 in cash and then refer for

towing at least 35 vehicles during M & W's police week.                    Ortiz

relayed the proposal to Calixto, who calculated that the value of

the tows plus the $1,000 in cash was worth much more than his

asking price.     Calixto testified that he also became worried that

if he did not agree to Lopez's proposal, Lopez would "shut off"

M & W and prevent it from towing vehicles during its police week.

Lopez had mentioned to Calixto that after another towing company,

Valley Towing, refused to give him a discount, he decided that "he

wouldn't tow no vehicles for that company unless it was really

necessary."   Calixto accepted Lopez's offer for the Suzuki.

           The government corroborated Calixto's testimony with

evidence that Lopez ordered many more cars towed during M & W's

police weeks in December 2010 and January 2011 than he had during

the same months of the previous year. Calixto also testified that,

after this increase, Lopez began to show interest in additional

abandoned vehicles on M & W's lot.        As a result, Calixto sold Lopez

a Ford Escape for $1,000, despite an asking price of $1,500, and

he gave Lopez a Nissan Altima without any direct payment.             Calixto

further testified that he bought Lopez a new engine for the Altima


                                    - 5 -
after the car began experiencing mechanical problems.             Lastly, in

February 2011, Lopez asked Calixto for a snow plow to attach to

his truck.    In response, Calixto gave Lopez a blank, signed check

drawn from M & W's account for the purpose of purchasing a plow -

- the transaction about which the FBI agents later questioned

Calixto during their June 2011 visit to M & W.

             Calixto   admitted   at   trial   that   he   and   Lopez   never

explicitly discussed trading a specific number of tows for the

Escape, the Altima, the car engine, or the plow.             However, Lopez

continued to refer a high volume of tows to M & W, and Calixto

felt that the tows served as adequate compensation for these items.

The government bolstered Calixto's testimony with evidence showing

that Lopez continued to request more tows during M & W's police

weeks through June 2011 -- excluding the month of April -- than he

had during the same months the year before.           According to Calixto,

Lopez explained the April slow-down as a reaction to his fear that

he was being investigated.

             During closing arguments, the government stated that

Lopez had directed a total of 162 tows to M & W during the period

in question.    Multiplied by an average of $145 in fees earned for

each non-abandoned car, those tows came to approximately $23,000

in revenue for M & W.       The jury found Lopez guilty on all three

counts. Lopez was sentenced to 18 months of incarceration followed




                                   - 6 -
by 36 months' supervised release, and was ordered to pay a fine of

$10,000. He timely appealed his conviction.

          Lopez makes four arguments on appeal: (1) a combination

of problems with the jury instructions on the bribery charge

effected a constructive amendment of the indictment; (2) the

unanimity instruction, requiring the jury to agree unanimously on

the particular benefit or benefits included within the "stream of

benefits" alleged by the government on the bribery charge, was, on

its own, confusing, misleading, and prejudicial; (3) the court

erred in admitting testimony about Lopez's past actions toward

Valley Towing; and (4) the jury was inadequately instructed on how

to evaluate the credibility of immunized cooperating witnesses.

We consider each of these arguments in turn.

                                   II.

          Lopez   contends      that    several   errors     in   the   jury

instructions on the bribery charge, taken together, constituted a

constructive   amendment   of   the    indictment.    "[A]    constructive

amendment occurs where the crime charged has been altered, 'either

literally or in effect,' after the grand jury last passed upon

it."   United States v. Mubayyid, 658 F.3d 35, 49 (1st Cir. 2011)

(quoting United States v. Bunchan, 626 F.3d 29, 32 (1st Cir.

2010)).   Lopez asserts that the flawed instructions improperly

allowed the jury to find him guilty based on an agreement for a




                                  - 7 -
single benefit rather than, as he was charged, an agreement for a

"stream of benefits."

            Lopez concedes that he never raised this constructive

amendment   issue    in   the   district      court.    Plain   error    review,

therefore, applies.       See United States v. McIvery, 806 F.3d 645,

651 (1st Cir. 2015).1     To meet the plain error standard, Lopez must

show: "(1) that an error occurred (2) which was clear or obvious

and which not only (3) affected [his] substantial rights, but also

(4)   seriously     impaired    the    fairness,       integrity,   or   public

reputation of judicial proceedings."            Id. (quoting United States

v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).2

            Before examining the asserted instructional errors that

Lopez contends resulted in a constructive amendment, we briefly




      1In McIvery, we clarified that "[f]orfeited errors are
normally reviewed only for plain error, and forfeited constructive
amendment claims are no exception." 806 F.3d at 651 (internal
citations omitted); see also United States v. Brandao, 539 F.3d
44, 60 (1st Cir. 2008) ("We agree with those circuits that apply
the standard prejudice evaluation to constructive amendment claims
on plain error review and do not presume prejudice.").
      2Constructive amendments present serious concerns about a
defendant's substantial rights, implicating, inter alia, a
"defendant's Fifth Amendment right to indictment by grand jury"
and a "defendant's Sixth Amendment right to be informed of the
charges against him." McIvery, 806 F.3d at 652.


                                      - 8 -
review the bribery statute under which he was convicted, 18 U.S.C.

§ 666, and the allegations in the indictment.

A. The Statute

              The federal program bribery statute, in relevant part,

prohibits public officials3 from

      corruptly solicit[ing] or demand[ing] for the benefit of
      any person, or accept[ing] or agree[ing] to accept,
      anything of value from any person, intending to be
      influenced or rewarded in connection with any business,
      transaction, or series of transactions of [the relevant
      state or local government agency] involving any thing of
      value of $5,000 or more.

18   U.S.C.    § 666(a)(1)(B).           In    other   words,     a   violation    of

§ 666(a)(1)(B)      occurs    when       a    government   official         exchanges

government business worth at least $5,000 for a benefit to the

official.

              The actions of government officials can run afoul of

§ 666(a)(1)(B) in different ways.              A government official violates

§ 666(a)(1)(B) if he exchanges or agrees to exchange $5,000 of

government      business     for     a       single    benefit.       For   example,

§ 666(a)(1)(B) would be violated if an official awarded or agreed

to award government contracts worth a total value of $5,000 (or

more) to a landscaping company in exchange for the company's



      3The statute applies only to officials of state, local, or
Indian tribal governments, or governmental agencies, that
"receive[], in any one year period, benefits in excess of $10,000
under a Federal program." 18 U.S.C. § 666(b). It is undisputed
that this jurisdictional requirement is met in this case.


                                         - 9 -
discounted,    one-time   landscaping   of   the   official's   backyard.

Alternatively, an official violates § 666(a)(1)(B) if he exchanges

or agrees to exchange $5,000 of government business for a series

of benefits.   To use a similar example, a § 666(a)(1)(B) violation

would occur if a government official awarded or agreed to award

government contracts worth a total of $5,000 (or more) to a

landscaping company in exchange for the official's receipt, over

time, of a series of discounted landscape work at his home.          See

United States v. McDonough, 727 F.3d 143, 154 (1st Cir. 2013)

(stating that "[b]ribery can be accomplished through an ongoing

course of conduct" (quoting United States v. Ganim, 510 F.3d 134,

149 (2nd Cir. 2007)).4

          The latter scenario would permit a "stream of benefits"

prosecution approach, wherein a government official is charged

with entering into an ongoing agreement to accept benefits in

exchange for providing government business to the briber.5         When a

defendant is indicted on the stream of benefits approach, the


     4 These scenarios are illustrative only, and we do not suggest
that they describe all fact patterns in which a government official
might violate § 666(a)(1)(b).
     5  Although the case law on "stream of benefits" mostly
involves cases of honest services fraud, both parties accept its
applicability in the context of program bribery. Cf. United States
v. Sawyer, 85 F.3d 713, 730 (1st Cir. 1996) (holding that "a person
with continuing and long-term interests before an official might
engage in a pattern of repeated, intentional gratuity offenses in
order to coax ongoing favorable official action"); United States
v. Kemp, 500 F.3d 257, 282 (3d Cir. 2007).


                                - 10 -
prosecution must prove an agreement for the ongoing stream of

benefits rather than an agreement for stand-alone bribes.     The

prosecution need not, however, link the value of the government

business conferred to any particular benefit received by the

official. Rather, the government must show that, in the aggregate,

under the ongoing scheme, the government business conferred had a

value of at least $5,000.

B. The Indictment and the Jury Instructions

          In colloquies with counsel during trial, the district

court expressed concern about the government's ability to prove

the indictment's allegation that Lopez agreed to accept a "stream

of benefits."     Count One of the indictment alleged that Lopez

"corruptly solicited and demanded, and accepted and agreed to

accept, a stream of benefits from [M & W Towing], including, but

not limited to, a free $4,000.00 snow plow," in exchange for using

his position as a Lawrence patrolman to direct at least $5,000

worth of tows to M & W.     Acknowledging that the government had

presented evidence of an initial agreement to exchange tows for a

discount on the Suzuki, the court questioned whether there was

evidence of an agreement to continue that exchange in relation to

other benefits.    The court worried, however, that allowing the

government to change its theory to prove only one benefit, rather

than a "stream of benefits," would be a constructive amendment of

the crime alleged in the indictment.   To avoid that problem, the


                              - 11 -
court decided to charge the jury on the stream of benefits theory,

reserving its final judgment on whether there was sufficient

evidence to support that approach.6

            Notwithstanding the court's decision to proceed with a

"stream of benefits" jury charge, Lopez identifies three aspects

of the instructions which, taken together, still effected, in his

view, a constructive amendment of the indictment by permitting the

jury to convict him of program bribery based on the single benefit

approach.   First, he faults the district court for not explicitly

defining the concept of a "stream of benefits."   Second, he claims

that the court's decision to deliver a unanimity instruction7

improperly implied that the "stream," an undefined concept, could

consist of only one item.   Lastly, he asserts that the portion of

the instruction explaining that the government had to show that

"any proven bribe" involved at least $5,000 of towing business

could have, inadvertently, reinforced the idea that the jury could

convict Lopez based on a single benefit, rather than on a "stream




     6 After the jury returned a guilty verdict on all counts, the
court denied Lopez's renewed motion for judgment of acquittal.
See Fed. R. Crim. P. 29.
     7 We discuss the unanimity instruction in detail in section
III. Essentially, the judge told the jury that, in addition to
unanimously finding a stream of benefits, the jury had to
unanimously agree upon at least one of the component benefits which
comprised the stream.


                               - 12 -
of benefits."8      The cumulative impact of these problems, Lopez

claims, was an instruction to the jury that described, in effect,

a crime different from the crime charged in the indictment.

             Although Lopez draws our attention to three specific

aspects of the jury charge, we must look at the instructions "as

a   whole"   to   determine   if   error   occurred.   United    States   v.

Candelario-Santana, 834 F.3d 8, 27 (1st Cir. 2016) (inquiring

whether the instructions "as a whole . . . adequately explain the

law without confusing or misleading the jury" (quoting United

States v. Fermin, 771 F.3d 71, 80 (1st Cir. 2014))).            The court's

instructions on the bribery charge included the following language

pertinent to Lopez's constructive-amendment claim:

           In Count 1, it is alleged, among other things, that
      the defendant solicited, demanded, accepted, or agreed
      to accept a stream of benefits from M & W Towing in
      exchange for directing tows to the company.          The
      government argues that these benefits included the
      opportunity to buy a Suzuki at a discounted price, the
      opportunity to buy a Ford Escape at a discounted price,
      the opportunity to get a Nissan Ultima free or at a
      discounted price, and a free snow plow. The government
      is not required to prove that the defendant solicited,
      demanded, accepted, or agreed to accept every one of
      these alleged benefits, however for the defendant to be
      found guilty on Count 1 the government is required to
      prove that the defendant corruptly solicited and
      demanded, accepted, or agreed to accept a stream of
      benefits that included at least one of them.


      8The $5,000 threshold requirement of § 666 pertains to the
value of the government business conferred in the transaction --
the value of the tows supplied by Lopez -- not to the value of the
benefits Lopez received.


                                    - 13 -
          To find that the government has proven this, you
     must agree unanimously on which particular benefit or
     benefits Mr. Lopez corruptly solicited, demanded,
     accepted, or agreed to accept from M & W Towing as part
     of an agreement to corruptly receive a stream of
     benefits.   It would not be enough for some of you to
     find that the government has proven an agreement to
     accept one or more of the alleged benefits while the
     rest of you find the government has proven that the
     defendant agreed to accept one or more of the other
     alleged benefits. You would all have to agree that the
     government has proven an agreement to accept at least
     one particular alleged benefit as part of an agreement
     to accept a stream of benefits in order to find the
     defendant guilty on Count 1.

          . . .

          The fourth element the government is required to
     prove in order to achieve a conviction on Count 1 is
     that any proven bribe involved some business transaction
     or series of transactions of the City of Lawrence Police
     Department worth at least $5,000.     In this case this
     means that the government must prove that the alleged
     bribe involved towing business worth at least $5,000,
     that is $5,000 or more, to M & W Towing.


          To be sure, parts of these instructions were imperfect.

The court focused, at times, on a single benefit when the alleged

crime -- per the indictment -- was an agreement for Lopez to

receive multiple benefits, over time.   In addition, the unanimity

instruction -- the second paragraph reproduced above -- focused on

a single benefit in expressing the need for the jury to "agree

unanimously on which benefit or benefits" Lopez received.   Indeed,

as the government all but concedes, the unanimity instruction was




                             - 14 -
unnecessary, and it should not have been given.      See infra Section

III.

            Nevertheless, when we consider the full charge on Count

One, we find no error, let alone a plain error, that shifted the

theory of the case from a "stream of benefits" prosecution to a

single     benefit   prosecution.9     The    instructions   repeatedly

emphasized that the alleged object of Lopez's agreement with

Calixto was a "stream of benefits."          The relevant instructions

started with the court's explanation that the indictment alleged

that Lopez "solicited, demanded, accepted, or agreed to accept a

stream of benefits." (Emphasis added).       A few sentences later, the

court stated that, for the defendant to be found guilty, "the

government is required to prove that the defendant corruptly

solicited and demanded, accepted, or agreed to accept a stream of

benefits." (Emphasis added).         Even when giving the unanimity

instruction, the court made clear that whatever particular benefit

the jury unanimously found, such a benefit must have been "part of

an agreement to corruptly receive a stream of benefits." (Emphasis

added).    At no point during the charge were the jurors told they



       9
       The government contends that even if the instructions
permitted the jury to convict based on a single benefit in the
manner alleged by Lopez, the distinction between a single benefit
and a stream of benefits -- both "things of value" under §
666(a)(1)(b) -- would not amount to a constructive amendment. We
need not address that assertion, however, as the jury instructions
did not permit the jury to convict based on a single benefit.


                                 - 15 -
could find Lopez guilty of anything but the solicitation, the

demanding, the acceptance, or the agreement to accept a "stream of

benefits."

             Moreover, although Lopez specifically criticizes the

"any proven bribe" language used in the $5,000 jurisdictional

section   of   the   instructions,   this   language   is   an   accurate

representation of the law.     In a stream of benefits prosecution,

the relevant "anything of value" is the singular bribe of an

ongoing stream of benefits.      Hence, the court's statement that

"the alleged bribe involved towing business worth at least $5,000"

accurately instructed the jury that the stream of benefits must be

exchanged for at least $5,000 of government business.

             We are satisfied that the challenged instructions, read

as a whole, did not permit Lopez's conviction based on the single-

benefit   approach    to   §   666(a)(1)(b).      Therefore,     Lopez's

constructive amendment claim fails.10


     10We reject Lopez's assertion, in a letter filed under Federal
Rule of Appellate Procedure 28(j), that he raised a prejudicial
variance claim in his opening brief. See Mubayyid, 658 F.3d at 48
(stating that "[a] variance occurs when the facts proved at trial
differ materially from those alleged in the indictment without
altering the crime charged"). We find no instance, neither in the
district court nor in his opening brief, where Lopez raises a
prejudicial variance claim. Although his reply brief contains a
passing reference to "[t]he consequence of a variance," we have
held that "a legal argument made for the first time in an
appellant's reply brief comes too late and need not be addressed."
United States v. Brennan, 994 F.2d 918, 922 n.7 (1st Cir. 1993)
(quoting Rivera–Muriente v. Agosto–Alicea, 959 F.2d 349, 354 (1st
Cir. 1992)).


                                - 16 -
                                    III.

            If his constructive amendment claim fails, Lopez asserts

that his bribery conviction must still be vacated because the

erroneous unanimity instruction so confused and misled the jury

that   it   caused   him   prejudice.       The   unanimity    instruction,

reproduced above, required the jury to reach a unanimous finding

on at least one specific benefit that Lopez agreed to accept as

part of the stream of benefits.         Lopez argues that he preserved

this claim when he requested in a written court filing that a

unanimity instruction not be included in the jury instruction.          He

did not, however, object to its inclusion -- despite an express

invitation to do so by the court -- either when the court's

proposed    instructions    were    first    read    during    the   charge

conference, or after the jury was instructed.         Consequently, this

claim is not preserved and plain error review applies.           See United

States v. Combs, 555 F.3d 60, 63 (1st Cir. 2009) (holding that a

defendant's failure to object to a jury charge "despite an express

invitation by the trial judge" results in appellate review "for

plain error only").

            The   government   acknowledges       that,   in   giving   the

unanimity instruction, the district court misapplied our decision

in United States v. Newell, 658 F.3d 1 (1st Cir. 2011).          In Newell,

the defendants were convicted, in part, of misapplying both tribal

funds and government and health care funds.               On appeal, the


                                   - 17 -
defendants challenged their convictions, claiming that several

counts in the indictment were duplicitous.              A duplicitous count is

one that alleges multiple, discrete criminal acts, each of which

could stand alone as a separate crime.                  The Newell defendants

argued        that   a    count   which     charged   them    with     fraudulently

misapplying funds on multiple, independent occasions allowed the

jury     to     convict    them   when      some   jurors    thought    they   "had

intentionally misapplied funds on only a particular subset of

occasions, whereas other jurors could have thought that they had

misapplied funds on a different subset of occasions."                   Newell, 658
F.3d at 20.          Agreeing, we held that the district court's failure

to give the jury a unanimity instruction in those circumstances

constituted error. Id. at 23-28. Without a unanimity instruction,

we reasoned, "a jury may return a guilty verdict even if . . .

they disagree [] as to which crime or crimes were committed."                  Id.

at 27 (emphasis omitted).

               Here, however, Count I against Lopez alleged a single

criminal offense -- the agreement to accept a "stream of benefits"

in exchange for directing at least $5,000 worth of tows to M & W.

That Lopez allegedly received multiple things of value as part of

that single agreement does not mean that Count I, as worded,

supported multiple stand-alone crimes.                 Unlike in Newell, the

government did not "bundle[] multiple discrete violations of the

statute under [a] single count[]" in the indictment.                    Id. at 21.


                                          - 18 -
Rather, the multiple benefits Lopez received were, as charged, the

alleged components of the singular stream of benefits offense.

See id. at 27 ("[A] jury may return a guilty verdict even if the

jurors disagree about how a specific crime was committed.").

Newell does not apply in this context.

          Beyond   the    misapplication   of    Newell,    the    court's

unanimity instruction was also erroneous because the reference to

a specific benefit in the indictment was surplusage.              As Lopez

acknowledges, that reference to the "free $4,000.00 snow plow" did

not mean that the plow, or any of the specific benefits in the

stream, was an element of the crime.       While such a reference was

perhaps helpful in giving the defendant further notice of the crime

alleged, its inclusion in the indictment had "no bearing on the

substance of the charge."     United States v. Dowdell, 595 F.3d 50,

68 (1st Cir. 2010).      The indictment's reference to the snow plow

"could   have   been   omitted   altogether     without    affecting   the

sufficiency of the indictment."      Mubayyid, 658 F.3d at 53; see

also United States v. Miller, 471 U.S. 130, 136, 105 S. Ct. 1811,

1815 (1985) (defining surplusage as "[a] part of the indictment

unnecessary to and independent of the allegations of the offense

proved [that] may normally be treated as 'a useless averment' [and]

'may be ignored'" (quoting Ford v. United States, 273 U.S. 593,

602 (1927))).




                                 - 19 -
           To be sure, the government's proof of the individual

benefits received by Lopez was important to its effort to win jury

unanimity on the "stream of benefits" element of the crime alleged

-- that is, whether Lopez agreed to accept the "stream of benefits"

as the quid pro quo for government business conferred on M & W

towing.   The individual benefits were relevant to the "stream of

benefits" theory of the case in that evidentiary sense -- the

specifics supported an inference of the general.              As charged in

the indictment, however, the specific reference to the snow plow

was suplusage, and it is improper to instruct the jury to make a

unanimous finding on surplusage.      The court's decision to include

a unanimity jury instruction on the particular benefits within the

"stream of benefits" was, therefore, clearly erroneous on both

Newell inapplicability and surplusage grounds.

           We   are   unpersuaded,   however,   that   this    plain   error

"affected [Lopez's] substantial rights."          McIvery, 806 F.3d at

651.   Lopez argues that the inclusion of the unanimity instruction

alone "misdirect[ed] the jury's attention away" from its proper

task of determining whether a single overarching agreement was

proved, and it "increased the likelihood of a conviction by

relieving the prosecution of its obligation to prove that the

agreement between Lopez and M&W encompassed more than the Suzuki."

We disagree.




                                 - 20 -
          To the extent any party was prejudiced by the erroneous

inclusion of the unanimity instruction, it was the government, not

Lopez.   The instruction required the government to win jury

unanimity not only on the "stream of benefits" element of the

bribery charge, but also on at least one of the benefits identified

by the government in its proof -- the Suzuki, the Ford, the Altima,

the engine, and the snow plow.    In effect, the court transformed

a factual component of the government's bribery case -- the

individual benefits that comprise the stream of benefits -- into

an additional element of the crime.    This transformation increased

the government's evidentiary burden, thereby benefiting Lopez.

Thus, we find no violation of Lopez's substantial rights.

                                 IV.

          Lopez argues that the district court erred by admitting

testimony about his decision to "shut off" Valley Towing after

that company refused to give him a discount.      Calixto testified

that, before his initial agreement to sell Lopez the Suzuki, Lopez

had commented that he would not direct tows to another company,

Valley Towing, because they had refused to give him a discount on

a car that had been towed to their lot.        Two other witnesses,

Edward Scales, who was an M & W tow truck driver, and Laurence




                              - 21 -
Travaglia, an FBI agent who interviewed Lopez, also testified that

Lopez had told them that he would not direct tows to Valley Towing.

          Lopez claims that the testimony about his actions toward

Valley Towing was improperly admitted prior "bad acts" evidence.

See Fed. R. Evid. 404(b); 403.    He contends that we should deem

his evidentiary claim preserved because he filed a pre-trial motion

in limine asking the district court to exclude "any alleged

criminal or bad acts of the Defendant . . . with which he is not

charged." That motion, however, focused on evidence the government

intended to present of Lopez's attempt to initiate a similar scheme

with another company, Sheehan's Towing.   When the district court

ruled on the motion, it addressed only the Sheehan's Towing

evidence, provisionally excluding that evidence but permitting the

government to raise the issue again at trial.   At trial, Lopez did

not object when the government solicited testimony about Valley

Towing from the three witnesses. "Our rule as to motions in limine

is that a party must renew at trial its motion to offer or exclude

evidence if there has been an earlier provisional ruling by motion

in limine and a clear invitation to offer evidence at trial."

Crowe v. Bolduc, 334 F.3d 124, 133 (1st Cir. 2003).    Hence, even

if the motion in limine could be construed to encompass the Valley

Towing evidence, Lopez failed to preserve his objection by renewing

it at trial.   We review his forfeited evidentiary objection for




                              - 22 -
plain error.     See United States v. Iwuala, 789 F.3d 1, 5 (1st Cir.

2015).

            We     follow   a     two-step     process    for       evaluating     the

admissibility of evidence of a defendant's prior bad acts.                         See

United States v. Frankhauser, 80 F.3d 641, 648 (1st Cir. 1996).

First, to be admissible under Federal Rule of Evidence 404(b), the

evidence    must    have    "special    relevance,"       meaning      that   it    is

"specially probative of an issue in the case -- such as intent or

knowledge -- without including bad character or propensity as a

necessary link in the inferential chain."                      Id.     Second, the

probative   value     of    the    evidence    must   not      be    "substantially

outweighed by the danger of" unfair prejudice or another risk

outlined in Federal Rule of Evidence 403.                Id.

            The government argues, and we agree, that Calixto's

testimony about Lopez's treatment of Valley Towing has special

relevance to the case because it shed light on Calixto's state of

mind when the bribery scheme was initiated.               See Iwuala, 789 F.3d

at 6 (finding that "evidence of a person's reputation may be

admitted to show the knowledge or state of mind of some other

person").    Just as a tenant's known reputation as a drug dealer

may provide a basis for a landlord to know that the tenant's

apartment is used for drug trafficking, see, e.g., United States

v. 890 Noyac Road, 945 F.2d 1252, 1260 (2d Cir. 1991), or a person's

reputation as a fraudster may provide a basis for someone else's


                                      - 23 -
knowledge that a proposed business venture is a scam, see, e.g.,

Iwuala, 789 F.3d at 6, so too may knowledge of Lopez's treatment

of Valley Towing serve to explain Calixto's state of mind when he

agreed to Lopez's car-towing scheme. From Calixto's point of view,

Lopez's reputation of requesting discounts from multiple towing

companies made it more likely that his interest was not limited to

the Suzuki.   Cf. United States v. Goodoak, 836 F.2d 708, 714 (1st

Cir. 1988) (holding that "[a witness's] testimony explaining his

state of mind had probative value on the key question of whether

[the defendant] had threatened him, because evidence of the result

is relevant to whether there was an attempt").            In this context,

Lopez's actions toward Valley Towing had special relevance to

Calixto's state of mind when Lopez propositioned him. Federal Rule

of Evidence 404(b)'s prohibition on the use of prior bad acts was

not violated.

          Lopez   argues   that,    even    if   the   testimony   served   a

permissible purpose, it was unduly prejudicial in violation of

Federal Rule of Evidence 403.       He claims that Calixto's testimony

about Valley Towing suggested that Lopez was threatening Calixto,

and therefore he was guilty of extortion rather than bribery.

Extortion, Lopez states, is a more objectionable offense in the

minds of jurors because "the public official is the sole wrongdoer"

and "the law regards the payor as an innocent victim and not an

accomplice." Ocasio v. United States, 136 S. Ct. 1423, 1439 (2016)


                                   - 24 -
(Thomas,    J.,    dissenting).      Consequently,      he   argues       that   the

testimony should not have been admitted, at least without a

limiting instruction.

            While    Calixto's     testimony    cast    Lopez   in    a    negative

light, that image was tempered by the fact that Calixto also

testified that he "did the numbers" and agreed to the scheme only

after he realized that Lopez was offering him the chance to earn

"a lot more" money.      Thus, the government's evidence did not frame

Calixto as simply "an innocent victim."                Id.   In balancing the

potential    for    undue   prejudice    from    this    testimony        with   its

probative value, we cannot say that the district court plainly

erred either by admitting Calixto's testimony or by failing to

issue a limiting instruction sua sponte.           See Iwuala, 789 F.3d at

7 (requiring "clear or obvious error" in the court's admission of

evidence to overcome a forfeiture).

            That    said,    the    "special     relevance"      of       Calixto's

testimony about Valley Towing does not extend to the testimony of

the two other witnesses, Scales and Travaglia.               It is irrelevant

what Scales or Travaglia knew about Lopez's reputation as Lopez

never propositioned them with an agreement or scheme.                     Moreover,

information known only to Scales or Travaglia could not have

informed Calixto's state of mind.         Nevertheless, because the same

information about Lopez's "bad act" was properly admitted through

Calixto's testimony, we find no harm in the repetition of that


                                     - 25 -
information by other witnesses.      See United States v. Fulmer, 108
F.3d 1486, 1502 (1st Cir. 1997) (finding certain statements about

the defendant's bad acts to be cumulative, and therefore harmless,

given other testimony about the same bad acts that was relevant to

show the witness's state of mind).

                                    V.

              Lastly, Lopez challenges for the first time the district

court's jury instructions on the credibility of the cooperating

witnesses.      Again, we review for plain error.       United States v.

Prieto, 812 F.3d 6, 17 (1st Cir. 2016).

              During the jury charge, the district court sua sponte

gave    the    following   instruction     regarding   the   testimony   of

coconspirator witnesses Calixto, Colon, and Ortiz:

            Three of the witnesses testified pursuant to court
       orders that compelled them to testify and gave them
       certain immunity.    You heard those witnesses explain
       their understanding of those orders.      I instruct you
       that the government is entitled to present the testimony
       of an immunized witness.     Some people who are given
       immunity   are   entirely   truthful   when   testifying.
       However, the testimony of such witnesses, in this case
       Mr. Calixto, Mr. Ortiz, and Ms. Colon, should be examined
       by you with greater care than the testimony of an
       ordinary witness.     You should scrutinize it closely
       because such a witness may have a motive to testify
       falsely by making up stories or exaggerating what others
       did because he or she wants to avoid being prosecuted.
       As with all the evidence, in deciding whether some or
       all of the testimony of a witness with immunity is
       truthful, you should consider, among other things,
       whether it was contradicted or corroborated by other
       evidence in the case. As I said, you should scrutinize
       the testimony of an immunized witness with great care
       and rely on it with caution. If after doing so you find


                                  - 26 -
     some or all of his or her testimony to be true, you
     should give it whatever weight you believes it deserves.

Lopez did not object.

          Lopez   now    argues   that     the   instruction   failed   to

adequately convey to the jury that Calixto, Colon, and Ortiz were

accomplices to the charged bribery and obstruction of justice, and

that they could be prosecuted for those offenses if they did not

testify truthfully.     He claims that the instruction's reference to

potential prosecution did not clarify that the witnesses were

subject to prosecution for their roles in the offenses at issue in

his trial, rather than some unconnected offense.11          This lack of

specificity, in turn, deprived the jurors of information that would

help them assess the witnesses' motives.         Lopez also contends that

this omission furthered the government's supposed narrative that

he forced the bribery scheme upon unwilling and vulnerable victims

who were not themselves culpable.12



     11Lopez notes that, for instance, Calixto testified that he
had been audited by the Internal Revenue Service and had to make
back payments for unpaid taxes to both the federal and state
governments, and also that he paid Colon under the table. Thus,
Lopez suggests, the jury could have inferred that Calixto was
receiving immunity from prosecution for tax evasion.
     12 Lopez also suggests that Colon and Ortiz testified that
they were not receiving immunity from prosecution.     This is an
inaccurate characterization of the testimony.       Although only
Calixto specifically acknowledged that he could be "prosecuted in
connection with this case," Ortiz testified that if he lied on the
stand, he could "be charged." Similarly, Colon testified that she
understood her immunity agreement to mean that "if I say all the
truth, I won't be incriminated."     The prosecutor responded by


                                  - 27 -
            We find no error in the challenged instructions on the

credibility of cooperating witnesses. Not only is a district court

granted "considerable leeway" in choosing the specific language

for jury instructions, United States v. Paniagua-Ramos, 251 F.3d
242, 248 (1st Cir. 2001), we have even upheld convictions when no

instruction     on    coconspirator     testimony   was   given,   see,   e.g.,

United States v. Newton, 891 F.2d 944, 950 (1st Cir. 1989) ("As

this    court   has   noted   before,    although   an    accomplice   witness

instruction is advisable when there is accomplice testimony, its

absence does not require reversal.").          As long as the instructions

"constitute[] a fair statement of the applicable law concerning

accomplice testimony," no "magic words" are necessary.              Paniagua-

Ramos, 251 F.3d at 245-47.       Here, the court informed the jury that

the three witnesses testified pursuant to court orders, that those

orders gave them immunity from prosecution,13 that the witnesses



asking whether she meant that she wouldn't be prosecuted, and she
replied, "Yes, prosecuted."
       13
       Lopez appears to assert that the witnesses' testimony that
they were required to tell the truth to receive immunity improperly
bolstered their credibility in the eyes of the jury. He claims
that such a statement implied that "the government was monitoring
the witnesses' testimony[,] ensuring that the truth be told." We
have previously rejected the premise that merely informing the
jury about a witness's plea agreement constitutes error.        See
United States v. Martin, 815 F.2d 818, 821 (1st Cir. 1987) ("We do
not agree that informing the jury of the contents of a plea
agreement of, at least, normal stripe is error."); United States
v. Munson, 819 F.2d 337, 344–45 (1st Cir. 1987) ("A defendant may
be denied a fair trial if the prosecution portrays itself 'as a
guarantor of truthfulness,'" but "[t]he government's narrow


                                      - 28 -
may have motives to lie or exaggerate to avoid prosecution, and

that the jurors should "scrutinize [their] testimony . . . with

great care and rely on it with caution."   Hence, the possibility

that witnesses would falsify their testimony for their own benefit

was expressly stated.   The instructions that the district court

delivered on the credibility of the cooperating witnesses were

error free.

          Affirmed.




questions about whether these witnesses agreed to tell the truth
were not such portrayals.") (quoting Martin, 815 F.2d at 821).


                             - 29 -